Citation Nr: 0323995	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder 
with chondromalacia patella and a lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant and 
Rebecca Bly Wong, Attorneys at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 
1985.  Further, the record reflects that he had additional 
service in the National Guard, which included a period of 
active duty for training (ACDUTRA) from March 20, 1993, to 
April 3, 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the claim.

This case was previously before the Board in August 1998, 
September 1999, and February 2002.  In August 1998, the Board 
found that the claim was well grounded, and remanded for the 
RO to consider the merits of the underlying claim pursuant to 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Thereafter, the Board denied the claim in the September 1999 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
February 2001 Order, the Court vacated the decision and 
remanded for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002).  In  February 2002, the Board issued another 
decision denying the veteran's claim.  A January 2003 joint 
motion of the parties (the veteran and the VA Secretary) 
requested the Court to vacate the Board's February 2002 
decision denying service connection for a right knee 
disability and remand the issue for consideration of 
38 U.S.C.A. § 5103(a) and its decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), specifically to 
identify for the veteran which evidence the VA will obtain 
and which evidence the veteran is expected to present.  By a 
February 2003 Order, the Court granted the joint motion.

As an additional matter, it was asserted in documents 
submitted before the Court that the Board failed to 
adjudicate the veteran's claim of service connection for a 
left knee disorder even though it was clearly raised on 
appeal.  With respect to this assertion, it is noted that the 
November 1994 rating decision, for which the veteran 
perfected an appeal to the Board, did not adjudicate the 
issue of entitlement to service connection for a left knee 
disorder.  Further, the record reflects that the RO has 
denied service connection for a left knee disorder by rating 
decisions issued in January 1998, December 1998, and May 
1999.  However, a review of the documents on file does not 
show that the veteran ever submitted a timely Notice of 
Disagreement with respect to any of these decisions.  
Consequently, this issue is not on appeal, and the Board has 
no jurisdiction to address it.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302.


REMAND

Pursuant to the February 2003 Court order noted above, and 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, this case must be remanded to the RO to ensure 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002), to include its notification requirements.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
with consideration of any additional 
evidence added to the record. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses any evidence obtained after the 
issuance of the last SSOC, and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




